UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2015 Date of reporting period :	September 1, 2014 — August 31, 2015 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Global Financials Fund Annual report 8 | 31 | 15 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio managers 5 Your fund’s performance 11 Your fund’s expenses 13 Terms and definitions 15 Other information for shareholders 16 Important notice regarding Putnam’s privacy policy 17 Trustee approval of management contract 18 Financial statements 23 Federal tax information 49 About the Trustees 50 Officers 52 Consider these risks before investing: International investing involves currency, economic, and political risks. Emerging-market securities carry illiquidity and volatility risks. Investments in small and/or midsize companies increase the risk of greater price fluctuations. Financial services companies may be affected by the availability and cost of capital; changes in interest rates, insurance claims activity, industry consolidation, and general economic conditions; and reduced profitability from limitations on loans, proprietary trading, and interest rates and fees charged as a result of extensive government regulations. The fund concentrates on a limited group of industries and is non-diversified. Because the fund may invest in fewer issuers, it is vulnerable to common economic forces and may result in greater losses and volatility. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. The use of short selling may result in losses if the securities appreciate in value. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Stock prices may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific issuer or industry. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: A string of negative developments has kept markets on edge in recent months. Greece’s debt crisis flared, oil prices dropped again, and the People’s Bank of China, in an effort to stem a slumping economy, unexpectedly devalued the yuan. The cumulative effect of these events appeared to contribute to a brief correction in global stock markets during late summer. Through it all, the U.S. economy has remained resilient, which is likely to prompt the Federal Reserve to raise interest rates for the first time in over a decade. If higher interest rates in the U.S. markets attract global capital, regions outside of the United States could experience greater market volatility and constrained growth. In contrast, central banks in Europe, Japan, and China appear committed, for the foreseeable future, to low-interest-rate policies to foster growth. The different trajectories of central bank policies may be another source of volatility. Amid changing market conditions, you may find it reassuring to know that Putnam’s portfolio managers have deep experience and research-driven viewpoints that guide their investment decisions. The interview in the following pages provides you with additional insight into economic and market conditions, as well as a review of your fund’s performance. We also would encourage you to consult with your financial advisor to discuss whether your mix of investments requires any adjustment to stay on track toward your long-term goals. In closing, we would like to recognize Charles Curtis, who recently retired as a Putnam Trustee, for his 14 years of dedicated service. And, as always, thank you for investing with Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of classA shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 11–13 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. 4 Global Financials Fund Interview with your fund’s portfolio managers The global financials sector struggled to keep its head above water for the 12 - month reporting period ended August31, 2015. What factors weighed down the sector? Jacquelyne: It was a reporting period with a lot of “push-pull” factors driving the performance of global financials stocks. In the United States, we saw a continuation of the slow economic growth that has characterized the world’s largest economy over the past several years. That forward progress was offset by ongoing uncertainty with regard to Europe’s economic recovery, magnified by the persistent Greek debt crisis. Then, in the final weeks of the period, world markets were deeply affected by the massive collapse of the Chinese equity market and the aggressive efforts of the Chinese government to address the country’s rapidly decelerating growth trajectory. The overall result was that global economic growth continued to be relatively weak. With global growth struggling, central banks around the world continued to adopt accommodative monetary policies, keeping interest rates low in an effort to stimulate growth. For most companies in the global financials sector — particularly banks and insurance companies — low interest rates placed severe limitations on their ability to generate revenues, which in turn translated into lower stock prices for many of the stocks in the sector. For the 12-month reporting period, the MSCI World Financials Index [ND] returned –4.94%. This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 8/31/15. See pages 4 and 11–13 for additional fund performance information. Index descriptions can be found on page 15. Global Financials Fund 5 David: In terms of country positioning, we continued to be generally more sanguine about the prospects for U.S. financials given the more favorable macroeconomic tailwinds compared with other global economies. Our views on Europe remained mixed, with some selective opportunities for growth among individual stocks, but an overall assumption that the region’s still-weak macroeconomic backdrop would translate into a wobbly recovery for European financials. We continued to look at the Asian markets —and especially China — with a fair amount of concern given the decelerating Chinese economy, which affected other economies, such as Australia, whose economy is so reliant on exporting natural resources to China. How did the fund perform in this lackluster environment? Jacquelyne: While the fund’s return was negative on an absolute basis [–1.38%], we were pleased with that result given the negative performance of the sector as a whole, as it represents a significant amount of outperformance relative to its benchmark. David and I made a calculated decision at the end of 2014 to alter the fund’s interest-rate strategy. During 2014, we had positioned the fund in anticipation of a rise in interest rates, expecting that the U.S. Federal Reserve would soon begin to hike short-term interest rates. As the Fed took no action to raise rates during 2014, that positioning actually hurt the fund’s performance. Because we didn’t have any better visibility into when the Fed might act, we made a tactical decision entering 2015 to change the fund’s positioning. We did this in large part by narrowing the fund’s underweight position in U.S. real estate investment trusts [REITs], which tend to do well in a low-interest-rate environment. Lowering exposure to rising rates provided a tremendous amount of support for the fund’s significant outperformance versus its benchmark, and it allowed us to focus more Allocations are shown as a percentage of the fund’s net assets as of 8/31/15. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the information in the portfolio schedule notes included in the financial statements due to the inclusion of derivative securities, any interest accruals, and the exclusion of as-of trades, if any. Holdings and allocations may vary over time. 6 Global Financials Fund on bottom-up stock picking by removing the fund’s macroeconomic bias toward rising interest rates. I’d also say that David and his team in London made some key decisions with respect to how we expressed our concerns about China. David: I believe Jackie is referring to our decision to not hold positions in a couple of British banks — HSBC Holdings and Standard Chartered — both of which have significant exposure to Asia and especially to China. By not having positions in those large index components, we avoided some of the downdraft that came from the freefall in the Chinese and Asian markets late in the period. The majority of the fund’s outperformance relative to the benchmark was driven by stock selection. Which individual holdings made the most significant contributions? David: Virgin Money, the fund’s top performer, has been what I’d call a “challenger” bank within Britain’s highly concentrated banking industry. The company has developed a solid position in the U.K. mortgage market, and its banking service platform appeared to be a great deal more customer-friendly than the large, incumbent banks, in our view. We believe the company has terrific potential for longer-term growth that is currently underappreciated. To date, the Virgin Money story has been playing out just as we’d expected, and holding this out-of-benchmark stock made a strong contribution to relative outperformance. This table shows the fund’s top 10 holdings by percentage of the fund’s net assets as of 8/31/15. Short-term investments and derivatives, if any, are excluded. Holdings may vary over time. Global Financials Fund 7 Similarly, an out-of-index position in Persimmon, a large U.K. homebuilder, was a significant contributor to results. The Persimmon story hinged on the cyclical shift in the U.K. economy, which was expressed in part by a recovery in the housing market. Persimmon also began returning capital to its shareholders during the period, which further supported gains in the company’s stock price. Jacquelyne: I’d again point out that David’s decisions not to hold positions in HSBC and Standard Chartered, with their significant exposures to Asia — and particularly China —were terrific calls. David: Thanks, Jackie. Both of these large-cap stocks were very expensive, as the banks had seen remarkable growth over the past several years, a good deal of it coming from their exposure to the significant economic boom in many emerging markets and, especially, in China. Our decision not to hold either stock was based on my belief that the growth in emerging markets could not last forever and would begin to develop cracks and the potential for significant downside risks. As it turned out, my concerns were warranted, and in the case of HSBC and Standard Chartered, their earnings and stock prices suffered as a result. Similarly, the decision not to own a position in Banco Santander, a Spanish multinational bank with substantial exposure to the emerging markets of Latin America, was of benefit to the fund as well. Jacquelyne: ING Groep, the Netherlands-based banking and financial services company, was also a notable contributor. The fund held an overweight position in this Dutch multinational, which over the past couple of years has significantly restructured its business model. ING sold off its insurance business and portions of its global banking business, and the company has been concentrating on its core, continental Europe banking business. ING’s business model This chart shows how the fund’s top weightings have changed over the past six months. Allocations are shown as a percentage of the fund’s net assets. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 8 Global Financials Fund has relied less on classic bricks-and-mortar banking and more on the less-capital-intensive electronic banking business, which has strengthened the company’s return on equity and thus rewarded shareholders in ING stock. The company also began paying investors a dividend during the period. So ING has gone from a deeply discounted restructuring story to a very compelling growth and dividend-capture story, and the fund did very well with its overweight in this stock. Where did the fund have more disappointing results? Jacquelyne: The single biggest detractor was Genworth Financial, a benchmark constituent in which the fund had an overweight position. Genworth is a large U.S. insurance company, and it saw a big drop in its stock price when it missed earnings projections in late 2014. The missed earnings were the result of a reserve charge taken against expected losses from the company’s long-term-care business, and investors worried that the company might have to raise additional capital to cover the expected losses. I believe the company will restructure itself, which is why we continued to hold the position in Genworth. The stock was still priced substantially below its book value at the end of the period, in our view, but we feel it offers potential as a long-term value story. David: Grupo Financiero Banorte, a large Mexican banking company, was a disappointing holding as well, mostly because of the relative weakness of the Mexican peso versus the U.S. dollar. We decided to establish a position in the stock in spite of our bias against emerging markets. We bought Banorte because we believed Mexico would be one of the least-risky emerging economies since it maintains close ties with the United States. We believe that the company has been well run and that its long-term prospects are strong. Again, its underperformance in U.S. dollar terms was driven by the weakness of the peso as well as by the markets’ overall bias against emerging-market stocks, rather than any operational weakness at the company, in our view. Jacquelyne : Carlyle Group, a U.S.-based multinational private equity firm, was another detractor during the past 12months. Its share price declined mainly as a result of the company’s substantial energy-related assets, where values fell prey to the big decline in worldwide energy prices beginning in late 2014. We continued to hold the stock at period-end based on what we see as its longer-term prospects. Credicorp, the largest financial holding in Peru, was another detractor. The stock lost value largely because of its exposure to the Peruvian copper industry, which suffered from lower global demand for this valuable building material. Credicorp also struggled under the weight of the markets’ overall bias against emerging-market stocks. David: United Overseas Bank was an overweight position that disappointed. This major banking company, headquartered in Singapore, also serves the emerging markets of Southeast Asia. We established a position in the stock because we believed that its business could profit if U.S. interest rates rose. The stock languished, and we subsequently sold the fund’s position, mainly as a result of the decelerating growth in Asia and, principally, in China. What is your outlook for the global financials sector for the remainder of 2015? David: I believe a couple of important factors will influence the sector going forward. One, of course, is the divergence we began to see late in the period between the U.S. economy and that of China. How this sorts itself out will be enormously important, not only for global economic growth, but for the financials sector as well. A second significantly important issue is the ongoing question of when the Fed will choose to begin normalizing short-term interest rates in the United States, for rising Global Financials Fund 9 rates are likely to provide greater support for the earnings of U.S. financials sector stocks. I believe there are some other hot spots of risk to watch over the coming months. There has been a tremendous amount of lending into the commodities space over the recent past — especially in the oil and gas industries — and with the ongoing weakness in energy prices, there may be some problems that develop with underperforming loans. In general terms, I’d say I continue to have worries about the emerging markets and their decelerating growth trajectories. Jacquelyne: I agree that those are the potential trouble spots ahead. I would add, however, that I believe we will probably see a rate hike by the Fed sometime before the year is through. That said, I also expect that whatever rate hike does occur will likely be much smaller in scope than we might have expected a year ago, mainly because of the global question marks David just identified. Thanks, Jacquelyne and David, for your time and insights. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Jacquelyne J. Cavanaugh holds an M.B.A. from Harvard Business School and a B.A. from Brown University. She joined Putnam in 2011 and has been in the investment industry since 1995. Portfolio Manager David Morgan has a B.S. from Bristol University. He joined Putnam in 2004 and has been in the investment industry since 1995. IN THE NEWS Collapsing commodity prices caused turbulence in global markets this summer. One of the leading factors pressuring prices was the economic slowdown in China. China remains the world’s second-largest economy and the largest consumer of most commodities, representing about 40% to 50% of global commodity demand. Much of China’s slowdown has been attributed to government efforts to transform the economy by changing the engine of growth from exports to consumer spending. With less need to build new infrastructure, the demand for commodities such as oil, copper, and steel has fallen. As a result, global prices of such commodities have dropped nearly 20% year to date. Furthermore, the price of crude oil is more than 50% below levels seen in 2014, although supply and demand factors outside China have played a significant role in the price movements for this commodity. Global oil supplies surged as North American companies increased production, and the United States emerged as one of the world’s largest producers. Meanwhile, OPEC has continued to maintain last year’s levels of oil production, but demand growth has moderated. 10 Global Financials Fund Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended August 31, 2015, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 8/31/15 Class A Class B Class C Class M Class R Class Y (inception dates) (12/18/08) (12/18/08) (12/18/08) (12/18/08) (12/18/08) (12/18/08) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Life of fund 84.95% 74.32% 75.92% 75.92% 75.86% 75.86% 78.86% 72.60% 81.88% 88.16% Annual average 9.61 8.65 8.79 8.79 8.79 8.79 9.06 8.49 9.34 9.89 5 years 51.74 43.01 46.19 44.21 46.14 46.14 48.11 42.93 49.85 53.71 Annual average 8.70 7.42 7.89 7.60 7.88 7.88 8.17 7.40 8.43 8.98 3 years 47.81 39.31 44.54 41.54 44.55 44.55 45.68 40.58 46.71 49.04 Annual average 13.91 11.68 13.06 12.28 13.07 13.07 13.36 12.02 13.63 14.23 1 year –1.38 –7.05 –2.15 –5.93 –2.17 –2.92 –1.89 –5.32 –1.66 –1.17 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Comparative index returns For periods ended 8/31/15 MSCI World Financials Index (ND) Life of fund 83.82% Annual average 9.51 5 years 52.12 Annual average 8.75 3 years 43.11 Annual average 12.69 1 year –4.94 Index results should be compared with fund performance before sales charge, before CDSC, or at net asset value. Global Financials Fund 11 Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and C shares would have been valued at $17,592 and $17,586, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,650 after sales charge) would have been valued at $17,260. A $10,000 investment in the fund’s class R and Y shares would have been valued at $18,188 and $18,816, respectively. Fund price and distribution information For the 12-month period ended 8/31/15 Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.026 — $0.071 Capital gains Long-term gains 3.105 $3.105 $3.105 $3.105 $3.105 3.105 Short-term gains 0.285 0.285 0.285 0.285 0.285 0.285 Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 8/31/14 $15.28 $16.21 $15.07 $14.96 $15.22 $15.77 $15.17 $15.34 8/31/15 11.68 12.39 11.40 11.29 11.58 12.00 11.56 11.72 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. 12 Global Financials Fund Fund performance as of most recent calendar quarter Total return for periods ended 9/30/15 Class A Class B Class C Class M Class R Class Y (inception dates) (12/18/08) (12/18/08) (12/18/08) (12/18/08) (12/18/08) (12/18/08) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Life of fund 77.83% 67.60% 69.13% 69.13% 69.17% 69.17% 72.06% 66.04% 74.96% 81.09% Annual average 8.86 7.91 8.06 8.06 8.06 8.06 8.33 7.76 8.60 9.15 5 years 34.84 27.09 29.91 28.14 29.93 29.93 31.64 27.04 33.21 36.65 Annual average 6.16 4.91 5.37 5.08 5.38 5.38 5.65 4.90 5.90 6.44 3 years 35.13 27.36 32.18 29.21 32.21 32.21 33.22 28.56 34.15 36.29 Annual average 10.56 8.40 9.75 8.92 9.75 9.75 10.03 8.73 10.29 10.87 1 year –2.89 –8.47 –3.56 –7.29 –3.57 –4.32 –3.33 –6.71 –3.10 –2.59 See the discussion following the fund performance table on page 11 for information about the calculation of fund performance. Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Net expenses for the fiscal year ended 8/31/14* 1.30% 2.05% 2.05% 1.80% 1.55% 1.05% Total annual operating expenses for the fiscal year ended 8/31/14 1.89% 2.64% 2.64% 2.39% 2.14% 1.64% Annualized expense ratio for the six-month period ended 8/31/15† 1.28% 2.03% 2.03% 1.78% 1.53% 1.03% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Reflects Putnam Management’s contractual obligation to limit expenses through 12/30/15. † For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. Global Financials Fund 13 Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from March 1, 2015, to August 31, 2015. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $6.40 $10.14 $10.14 $8.89 $7.65 $5.16 Ending value (after expenses) $984.80 $981.10 $980.90 $982.20 $983.80 $986.50 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 8/31/15. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended August 31, 2015, use the following calculation method. To find the value of your investment on March 1, 2015, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $6.51 $10.31 $10.31 $9.05 $7.78 $5.24 Ending value (after expenses) $1,018.75 $1,014.97 $1,014.97 $1,016.23 $1,017.49 $1,020.01 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 8/31/15. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. 14 Global Financials Fund Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge and may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. MSCI World Financials Index (ND) is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of developed markets in the financials sector. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Global Financials Fund 15 Other information for shareholders Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2015, are available in the Individual Investors section of putnam.com, and on the Securities and Exchange Commission (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of August 31, 2015, Putnam employees had approximately $492,000,000 and the Trustees had approximately $137,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 16 Global Financials Fund Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. Global Financials Fund 17 Trustee approval of management contract General conclusions The Board of Trustees of The Putnam Funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management, LLC (“Putnam Management”), the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”), and the sub-advisory contract among Putnam Management, PIL, and another affiliate, The Putnam Advisory Company (“PAC”). The Board, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of The Putnam Funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management and its affiliates furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2015, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided, as well as supplemental information provided in response to additional requests made by the Contract Committee. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for The Putnam Funds and the Independent Trustees. In May 2015, the Contract Committee met in executive session to discuss and consider its recommendations with respect to the continuance of the contracts. At the Trustees’ June19, 2015 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial, performance and other data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management, sub-management and sub-advisory contracts, effective July 1, 2015. (Because PIL and PAC are affiliates of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL and PAC, the Trustees have not attempted to evaluate PIL or PAC as separate entities, and all subsequent references to Putnam Management below should be deemed to include reference to PIL and PAC as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the 18 Global Financials Fund fees paid by competitive funds, the costs incurred by Putnam Management in providing services to the fund, and the continued application of certain reductions and waivers noted below; and • That the fee schedule in effect for your fund represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the funds’ current fee arrangements were implemented at the beginning of 2010 following extensive review by the Contract Committee and discussions with representatives of Putnam Management, as well as approval by shareholders. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to support the effort to have fund expenses meet competitive standards, the Trustees and Putnam Management have implemented certain expense limitations. These expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 32 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to your fund and all but two of the other open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, distribution fees, investor servicing fees, investment-related expenses, interest, taxes, brokerage commissions, acquired fund fees and expenses and extraordinary expenses). These expense limitations attempt to maintain Global Financials Fund 19 competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds had sufficiently low expenses that these expense limitations were not operative. However, in the case of your fund, the second of the expense limitations was operative during its fiscal year ending in 2014. Putnam Management’s support for these expense limitation arrangements was an important factor in the Trustees’ decision to approve the continuance of your fund’s management, sub-management and sub-advisory contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. (“Lipper”). This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the first quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the second quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2014 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2014 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of fund management fees and total expenses, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the Putnam funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in 20 Global Financials Fund concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2014 was a year of strong competitive performance for many of the Putnam funds, with generally strong results for the U.S. equity, money market and global asset allocation funds, but relatively mixed results for the international and global equity and fixed income funds. They noted that the longer-term performance of the Putnam funds continued to be strong, exemplified by the fact that the Putnam funds were recognized by Barron’s as the sixth-best performing mutual fund complex for the five-year period ended December 31, 2014. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2014 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on competitive industry rankings for the one-year, three-year and five-year periods. For a number of Putnam funds with relatively unique investment mandates for which meaningful competitive performance rankings are not considered to be available, the Trustees evaluated performance based on comparisons of fund returns with the returns of selected investment benchmarks. In the case of your fund, the Trustees considered information about your fund’s total return and its performance relative to its benchmark over the one-year, three-year and five-year periods ended December31, 2014. Your fund’s class A shares’ gross return was negative and trailed the return of its benchmark over the one-year period and was positive and exceeded the return of its benchmark over the three-year and five-year periods. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees expressed concern in particular about your fund’s underperformance relative to its benchmark over the one-year period ended December 31, 2014 and considered the circumstances that may have contributed to this disappointing performance. The Trustees considered Putnam Management’s view that the fund’s underperformance over the one-year period was due in significant part to the fund’s underweight (relative to the benchmark) position in real estate-related stocks, particularly in the United States, which performed well as interest rates fell during the period, as well as Global Financials Fund 21 the fund’s overweight position in a Portuguese bank that significantly underperformed. The Trustees observed that Putnam Management remained confident in the portfolio managers and their investment process. The Trustees also considered Putnam Management’s continued efforts to support fund performance through initiatives including structuring compensation for portfolio managers and research analysts to enhance accountability for fund performance, emphasizing accountability in the portfolio management process, and affirming its commitment to a fundamental-driven approach to investing. The Trustees noted further that Putnam Management continued to strengthen its fundamental research capabilities by adding new investment personnel. As a general matter, the Trustees believe that cooperative efforts between the Trustees and Putnam Management represent the most effective way to address investment performance issues that may arise from time to time. The Trustees noted that investors in the Putnam funds have, in effect, placed their trust in the Putnam organization, under the oversight of the funds’ Trustees, to make appropriate decisions regarding the management of the funds. Based on past responsiveness of Putnam Management to Trustee concerns about investment performance, the Trustees concluded that it is preferable to seek change within Putnam Management to address performance shortcomings. In the Trustees’ view, the alternative of engaging a new investment adviser for an underperforming fund would entail significant disruptions and would not likely provide any greater assurance of improved investment performance. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management, sub-management and sub-advisory contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. 22 Global Financials Fund Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financialstatements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. Global Financials Fund 23 Report of Independent Registered Public Accounting Firm The Board of Trustees and Shareholders Putnam Funds Trust: We have audited the accompanying statement of assets and liabilities of Putnam Global Financials Fund (the fund), a series of Putnam Funds Trust, including the fund’s portfolio, as of August 31, 2015, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the five-year period then ended. These financial statements and financial highlights are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on ouraudits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of August 31, 2015, by correspondence with the custodian and brokers or by other appropriate auditing procedures. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Putnam Global Financials Fund as of August 31, 2015, the results of its operations for the year then ended, the changes in its net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the five-year period then ended, in conformity with U.S. generally accepted accounting principles. Boston, Massachusetts October 14, 2015 24 Global Financials Fund The fund’s portfolio 8/31/15 COMMON STOCKS (96.1%)* Shares Value Banks (35.5%) Bank of Ireland (Ireland) † 555,942 $221,219 Bank of Queensland, Ltd. (Australia) 12,770 115,142 Citigroup, Inc. 10,800 577,584 Credicorp, Ltd. (Peru) 1,552 170,689 Dubai Islamic Bank PJSC (United Arab Emirates) 82,369 156,853 Grupo Financiero Banorte SAB de CV (Mexico) 42,600 203,926 ING Groep NV GDR (Netherlands) 23,115 351,678 JPMorgan Chase & Co. 11,747 752,983 KeyCorp 9,000 123,660 Lloyds Banking Group PLC (United Kingdom) 304,907 358,454 Metro Bank PLC (acquired 1/15/14, cost $96,022) (Private) (United Kingdom) † ∆∆ F 4,511 110,581 Natixis SA (France) 40,545 257,220 PacWest Bancorp 4,900 208,936 Permanent TSB Group Holdings PLC (Ireland) † 87,854 476,487 Shinsei Bank, Ltd. (Japan) 97,000 209,626 Sumitomo Mitsui Financial Group, Inc. (Japan) 3,800 155,592 Virgin Money Holdings UK PLC (United Kingdom) † 67,004 435,679 Wells Fargo & Co. 11,500 613,294 Capital markets (16.0%) AllianceBernstein Holding LP (Partnership shares) 10,200 278,868 BGP Holdings PLC (Malta) † F 82,319 92 Carlyle Group LP (The) 4,963 105,017 Charles Schwab Corp. (The) 14,700 446,586 Credit Suisse Group AG (Switzerland) 17,579 472,176 E*Trade Financial Corp. † 9,000 236,610 KKR & Co. LP 9,700 185,173 Morgan Stanley 11,200 385,840 Partners Group Holding AG (Switzerland) 705 227,078 State Street Corp. 2,000 143,840 Consumer finance (1.6%) American Express Co. 3,100 237,832 Oportun Financial Corp. (acquired 6/23/15, cost $6,022) (Private) † ∆∆ F 2,113 5,420 Diversified financial services (2.7%) Challenger, Ltd. (Australia) 43,614 221,921 Eurazeo SA (France) 3,145 204,148 Hotels, restaurants, and leisure (1.9%) Accor SA (France) 3,486 164,621 Dalata Hotel Group PLC (Ireland) † 28,730 133,753 Household durables (1.7%) Persimmon PLC (United Kingdom) 8,207 262,023 Global Financials Fund 25 COMMON STOCKS (96.1%)* cont. Shares Value Insurance (19.4%) Admiral Group PLC (United Kingdom) 6,216 $146,807 AIA Group, Ltd. (Hong Kong) 70,000 387,030 American International Group, Inc. 8,400 506,855 Assured Guaranty, Ltd. 11,700 295,542 Genworth Financial, Inc. Class A † 21,200 109,816 Hartford Financial Services Group, Inc. (The) 9,500 436,525 Intact Financial Corp. (Canada) 4,620 319,741 Prudential PLC (United Kingdom) 20,568 443,162 St James’s Place PLC (United Kingdom) 25,544 356,035 IT Services (1.4%) Visa, Inc. Class A 3,020 215,326 Real estate investment trusts (REITs) (6.5%) American Tower Corp. 1,600 147,504 Boston Properties, Inc. 1,700 192,746 Hibernia REIT PLC (Ireland) 159,260 236,775 Japan Hotel REIT Investment Corp (Japan) 316 195,488 Public Storage 500 100,635 Simon Property Group, Inc. 700 125,524 Real estate management and development (6.2%) Foxtons Group PLC (United Kingdom) 71,642 262,613 Hang Lung Group, Ltd. (Hong Kong) 36,000 139,122 Kennedy-Wilson Holdings, Inc. 7,300 174,908 Mitsui Fudosan Co., Ltd. (Japan) 10,000 277,148 Nexity SA (France) 2,438 108,700 Thrifts and mortgage finance (1.9%) Home Capital Group, Inc. (Canada) S 3,200 66,890 Radian Group, Inc. 12,300 221,154 Transportation infrastructure (1.3%) Sumitomo Warehouse Co., Ltd. (The) (Japan) 39,000 198,161 Total common stocks (cost $13,219,680) WARRANTS (0.6%)* † Expiration Strike date price Warrants Value Oberoi Realty, Ltd. 144A (India) 12/12/16 $0.00 25,728 $87,024 Total warrants (cost $130,960) CONVERTIBLE PREFERRED STOCKS (0.2%)* Shares Value Oportun Financial Corp. Ser. A-1, 8.00% cv. pfd. (acquired 6/23/15, cost $17) (Private) † ∆∆ F 6 $15 Oportun Financial Corp. Ser. B-1, 8.00% cv. pfd. (acquired 6/23/15, cost $315) (Private) † ∆∆ F 100 284 Oportun Financial Corp. Ser. C-1, 8.00% cv. pfd. (acquired 6/23/15, cost $738) (Private) † ∆∆ F 145 664 26 Global Financials Fund CONVERTIBLE PREFERRED STOCKS (0.2%)* cont. Shares Value Oportun Financial Corp. Ser. D-1, 8.00% cv. pfd. (acquired 6/23/15, cost $1,069) (Private) † ∆∆ F 210 $962 Oportun Financial Corp. Ser. E-1, 8.00% cv. pfd. (acquired 6/23/15, cost $598) (Private) † ∆∆ F 109 539 Oportun Financial Corp. Ser. F, 8.00% cv. pfd. (acquired 6/23/15, cost$1,812) (Private) † ∆∆ F 236 1,631 Oportun Financial Corp. Ser. F-1, 8.00% cv. pfd. (acquired 6/23/15, cost $5,087 (Private) † ∆∆ F 1,785 4,579 Oportun Financial Corp. Ser. G, 8.00% cv. pfd. (acquired 6/23/15, cost$6,432) (Private) † ∆∆ F 2,257 5,789 Oportun Financial Corp. Ser. H, 8.00% cv. pfd. (acquired 2/6/15, cost$16,156) (Private) † ∆∆ F 5,674 14,540 Total convertible preferred stocks (cost $32,224) SHORT-TERM INVESTMENTS (3.6%)* Shares Value Putnam Cash Collateral Pool, LLC 0.26% d 57,960 $57,960 Putnam Short Term Investment Fund 0.13% L 505,653 505,653 Total short-term investments (cost $563,613) TOTAL INVESTMENTS Total investments (cost $13,946,477) Key to holding’s abbreviations GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank PJSC Public Joint Stock Company Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from September 1, 2014 through August 31, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $15,473,670. † This security is non-income-producing. ∆∆ This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $145,004, or 0.9% of net assets. d Affiliated company. See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F This security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio (Note 1). L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. S Security on loan, in part or in entirety, at the close of the reporting period (Note 1). At the close of the reporting period, the fund maintained liquid assets totaling $78,280 to cover certain derivative contracts. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Global Financials Fund 27 DIVERSIFICATION BY COUNTRY ⌂ Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 47.5% Netherlands 2.3% United Kingdom 15.3 Australia 2.2 Ireland 6.9 Mexico 1.3 Japan 6.7 Peru 1.1 France 4.7 United Arab Emirates 1.0 Switzerland 4.5 India 0.6 Hong Kong 3.4 Total 100.0% Canada 2.5 ⌂ Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. FORWARD CURRENCY CONTRACTS at 8/31/15 (aggregate face value $5,010,607) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Euro Sell 9/16/15 $44,109 $45,542 $1,433 Barclays Bank PLC Australian Dollar Buy 10/21/15 120,250 129,090 (8,840) Canadian Dollar Buy 10/21/15 76,761 80,359 (3,598) Euro Sell 9/16/15 78,342 76,599 (1,743) Hong Kong Dollar Buy 11/18/15 568 567 1 Japanese Yen Sell 11/18/15 83,755 81,601 (2,154) Singapore Dollar Buy 11/18/15 209,644 211,628 (1,984) Swiss Franc Buy 9/16/15 58,683 60,209 (1,526) Citibank, N.A. Australian Dollar Buy 10/21/15 143,179 152,033 (8,854) Danish Krone Buy 9/16/15 35,553 35,381 172 Euro Sell 9/16/15 31,875 31,156 (719) Japanese Yen Buy 11/18/15 14,605 14,268 337 Credit Suisse International Australian Dollar Buy 10/21/15 51,039 54,787 (3,748) British Pound Sell 9/16/15 301,658 299,686 (1,972) Canadian Dollar Buy 10/21/15 169,407 177,363 (7,956) Euro Buy 9/16/15 169,367 164,826 4,541 Japanese Yen Buy 11/18/15 61,582 58,407 3,175 Norwegian Krone Buy 9/16/15 41,125 33,578 7,547 Swedish Krona Buy 9/16/15 170,474 171,654 (1,180) Swiss Franc Sell 9/16/15 286,272 298,338 12,066 Deutsche Bank AG Australian Dollar Buy 10/21/15 63,746 68,383 (4,637) British Pound Sell 9/16/15 431,772 428,101 (3,671) 28 Global Financials Fund FORWARD CURRENCY CONTRACTS at 8/31/15 (aggregate face value $5,010,607) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Deutsche Bank AG cont. Canadian Dollar Buy 10/21/15 $63,917 $66,897 $(2,980) Euro Sell 9/16/15 29,968 28,252 (1,716) HSBC Bank USA, National Association Australian Dollar Buy 10/21/15 1,562 4,381 (2,819) British Pound Buy 9/16/15 156,353 155,305 1,048 Canadian Dollar Buy 10/21/15 45,601 52,294 (6,693) Euro Buy 9/16/15 212,577 207,842 4,735 Japanese Yen Buy 11/18/15 38,389 37,509 880 Royal Bank of Scotland PLC (The) British Pound Sell 9/16/15 185,812 190,127 4,315 Canadian Dollar Buy 10/21/15 67,565 70,738 (3,173) Euro Sell 9/16/15 82,831 82,438 (393) Swedish Krona Buy 9/16/15 44,202 45,338 (1,136) State Street Bank and Trust Co. Australian Dollar Buy 10/21/15 82,272 90,649 (8,377) British Pound Sell 9/16/15 251,483 249,224 (2,259) Canadian Dollar Buy 10/21/15 132,850 139,066 (6,216) Euro Sell 9/16/15 98,769 92,273 (6,496) Israeli Shekel Buy 10/21/15 14,745 15,341 (596) Japanese Yen Buy 11/18/15 166,404 162,579 3,825 Swedish Krona Buy 9/16/15 58,357 58,769 (412) Swiss Franc Buy 9/16/15 60,753 62,332 (1,579) UBS AG Australian Dollar Buy 10/21/15 80,214 86,058 (5,844) British Pound Sell 9/16/15 88,840 89,835 995 Canadian Dollar Buy 10/21/15 93,786 95,762 (1,976) Euro Sell 9/16/15 74,750 72,744 (2,006) WestPac Banking Corp. Australian Dollar Buy 10/21/15 79,788 85,641 (5,853) Canadian Dollar Sell 10/21/15 44,081 44,396 315 Japanese Yen Buy 11/18/15 52,476 51,261 1,215 Total Global Financials Fund 29 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $— $560,397 $— Financials 9,069,747 4,715,084 116,093 Industrials 198,161 — — Information technology 215,326 — — Total common stocks Convertible preferred stocks $— $— $29,003 Warrants — 87,024 — Short-term investments 505,653 57,960 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(66,506) $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in Note 1) did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund’s net assets and were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. 30 Global Financials Fund Statement of assets and liabilities 8/31/15 ASSETS Investment in securities, at value, including $57,873 of securities on loan (Note 1): Unaffiliated issuers (identified cost $13,382,864) $14,990,835 Affiliated issuers (identified cost $563,613) (Notes 1 and 5) 563,613 Foreign currency (cost $123) (Note 1) 123 Dividends, interest and other receivables 26,681 Receivable for shares of the fund sold 64,687 Receivable from Manager (Note 2) 22,916 Unrealized appreciation on forward currency contracts (Note 1) 46,600 Prepaid assets 17,078 Total assets LIABILITIES Payable for shares of the fund repurchased 8,359 Payable for custodian fees (Note 2) 6,104 Payable for investor servicing fees (Note 2) 5,210 Payable for Trustee compensation and expenses (Note 2) 2,329 Payable for administrative services (Note 2) 45 Payable for distribution fees (Note 2) 6,197 Payable for auditing and tax fees 46,428 Unrealized depreciation on forward currency contracts (Note 1) 113,106 Collateral on securities loaned, at value (Note 1) 57,960 Other accrued expenses 13,125 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $13,533,096 Distributions in excess of net investment income (Note 1) (58,176) Accumulated net realized gain on investments and foreign currency transactions (Note 1) 457,696 Net unrealized appreciation of investments and assets and liabilities in foreign currencies 1,541,054 Total — Representing net assets applicable to capital shares outstanding (Continued on next page) Global Financials Fund 31 Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($6,384,050 divided by 546,634 shares) $11.68 Offering price per class A share (100/94.25 of $11.68)* $12.39 Net asset value and offering price per class B share ($1,092,984 divided by 95,873 shares)** $11.40 Net asset value and offering price per class C share ($1,765,010 divided by 156,285 shares)** $11.29 Net asset value and redemption price per class M share ($78,650 divided by 6,791 shares) $11.58 Offering price per class M share (100/96.50 of $11.58)* $12.00 Net asset value, offering price and redemption price per class R share ($893,468 divided by 77,289 shares) $11.56 Net asset value, offering price and redemption price per class Y share ($5,259,508 divided by 448,799 shares) $11.72 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. 32 Global Financials Fund Statement of operations Year ended 8/31/15 INVESTMENT INCOME Dividends (net of foreign tax of $8,804) $261,596 Interest (including interest income of $438 from investments in affiliated issuers) (Note 5) 521 Securities lending (Note 1) 852 Total investment income EXPENSES Compensation of Manager (Note 2) 77,250 Investor servicing fees (Note 2) 24,520 Custodian fees (Note 2) 11,188 Trustee compensation and expenses (Note 2) 483 Distribution fees (Note 2) 40,197 Administrative services (Note 2) 297 Reports to shareholders 15,980 Auditing and tax fees 46,489 Blue sky expense 72,722 Other 4,800 Fees waived and reimbursed by Manager (Note 2) (125,320) Total expenses Expense reduction (Note 2) (118) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 550,575 Net realized loss on foreign currency transactions (Note 1) (218,752) Net realized loss on written options (Notes 1 and 3) (22) Net unrealized depreciation of assets and liabilities in foreign currencies during the year (49,730) Net unrealized depreciation of investments during the year (890,345) Net loss on investments Net decrease in net assets resulting from operations The accompanying notes are an integral part of these financial statements. Global Financials Fund 33 Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Year ended 8/31/15 Year ended 8/31/14 Operations: Net investment income $94,481 $142,445 Net realized gain on investments and foreign currency transactions 331,801 2,726,412 Net unrealized depreciation of investments and assets and liabilities in foreign currencies (940,075) (161,223) Net Increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (10,397) (65,813) Class B — (695) Class C — (2,649) Class M — (25) Class R — (3,375) Class Y (13,162) (52,653) Net realized short-term gain on investments Class A (104,165) (39,487) Class B (16,430) (3,529) Class C (17,742) (19,424) Class M (1,290) (336) Class R (11,957) (2,820) Class Y (48,217) (24,133) From net realized long-term gain on investments Class A (1,253,513) (241,708) Class B (197,727) (21,600) Class C (213,501) (118,898) Class M (15,515) (2,058) Class R (143,884) (17,261) Class Y (580,227) (147,722) Increase (decrease) from capital share transactions (Note 4) 7,240,699 (8,369,565) Total increase (decrease) in net assets NET ASSETS Beginning of year 11,374,491 17,800,608 End of year (including distributions in excess of net investment income of $58,176 and undistributed net investment income of $36,748, respectively) The accompanying notes are an integral part of these financial statements. 34 Global Financials Fund This page left blank intentionally. Global Financials Fund 35 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized From of expenses of net investment Net asset value, and unrealized Total from From net realized Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment gain Total Redemption Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income on investments distributions fees end of period value (%) b (in thousands) (%) c,d net assets (%) d (%) Class A August 31, 2015 .10 (.28) (.03) (3.39) — 1.28 .81 39 August 31, 2014 .14 2.02 (.11) (.47) — 1.30 .90 55 August 31, 2013 .15 2.97 (.07) — — e 1.35 1.18 54 August 31, 2012 .16 .34 (.15) (.07) .01 1.41 1.58 68 August 31, 2011 .12 (.25) (.13) (.97) — e 1.40 .95 103 Class B August 31, 2015 .01 (.29) — (3.39) — 2.03 .06 39 August 31, 2014 .02 2.00 (.01) (.47) — 2.05 .14 55 August 31, 2013 .06 2.94 — e 2.10 .46 54 August 31, 2012 .08 .34 (.07) (.07) .01 2.16 .81 68 August 31, 2011 .02 (.23) (.05) (.97) — e 2.15 .18 103 Class C August 31, 2015 .01 (.29) — (3.39) — 2.03 .08 39 August 31, 2014 .01 2.00 (.01) (.47) — 2.05 .09 55 August 31, 2013 .06 2.92 — e 2.10 .43 54 August 31, 2012 .10 .30 (.14) (.07) .01 2.16 1.02 68 August 31, 2011 .04 (.25) (.05) (.97) — e 2.15 .33 103 Class M August 31, 2015 .04 (.29) — (3.39) — 1.78 .33 39 August 31, 2014 .05 2.03 (.01) (.47) — 78 1.80 .31 55 August 31, 2013 .08 2.97 (.01) — — e 1.85 .61 54 August 31, 2012 .11 .32 (.12) (.07) .01 70 1.91 1.05 68 August 31, 2011 .07 (.24) (.07) (.97) — e 68 1.90 .54 103 Class R August 31, 2015 .09 (.31) — (3.39) — 1.53 .68 39 August 31, 2014 .10 2.02 (.08) (.47) — 1.55 .67 55 August 31, 2013 .12 2.95 (.05) — — e 1.60 .94 54 August 31, 2012 .13 .33 (.13) (.07) .01 1.66 1.30 68 August 31, 2011 .11 (.25) (.15) (.97) — e 1.65 .89 103 Class Y August 31, 2015 .14 (.30) (.07) (3.39) — 1.03 1.08 39 August 31, 2014 .18 2.03 (.14) (.47) — 1.05 1.16 55 August 31, 2013 .20 2.97 (.10) — — e 1.10 1.48 54 August 31, 2012 .19 .32 (.17) (.07) .01 1.16 1.90 68 August 31, 2011 .16 (.26) (.16) (.97) — e 1.15 1.27 103 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 36 Global Financials Fund Global Financials Fund 37 Financial highlights (Continued) a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and/or brokerage/service arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. d Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of the following amounts (Note 2): Percentage of average net assets August 31, 2015 1.00% August 31, 2014 0.59 August 31, 2013 0.37 August 31, 2012 0.78 August 31, 2011 0.97 e Amount represents less than $0.01 per share. The accompanying notes are an integral part of these financial statements. 38 Global Financials Fund Notes to financial statements 8/31/15 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from September 1, 2014 through August 31, 2015. Putnam Global Financials Fund (the fund) is a non-diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The goal of the fund is to seek capital appreciation. This fund concentrates in the financial industries. The fund invests mainly in common stocks (growth or value stocks or both) of large and midsize companies worldwide that Putnam Management believes have favorable investment potential. Potential investments include commercial and investment banks, savings and loan organizations, brokerage and asset management firms, insurance companies and real estate investment trusts and real estate investment and development companies. The fund may purchase stocks of companies with stock prices that reflect a value lower than that which Putnam Management places on the company. Putnam Management also considers other factors that it believes will cause the stock price to rise. Putnam Management may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell investments. The fund offers classA, classB, classC, classM, classR and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee. ClassY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Global Financials Fund 39 Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent 40 Global Financials Fund amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Options contracts The fund uses options contracts to hedge duration and convexity, to isolate prepayment risk, to gain exposure to interest rates, to hedge against changes in values of securities it owns, owned or expects to own, to hedge prepayment risk, to generate additional income for the portfolio, to enhance returns on securities owned, to enhance the return on a security owned, to gain exposure to securities and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange-traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap option contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as Global Financials Fund 41 reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $80,412 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund at period end for these agreements. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the fund received cash collateral of $57,960 and the value of securities loaned amounted to $57,873. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $392.5 million syndicated unsecured committed line of credit provided by State Street ($292.5 million) and Northern Trust Company ($100 million) and a $235.5 million unsecured uncommitted line of credit provided by State Street. Prior to September 24, 2015 the fund participated in a $392.5 million unsecured committed line of credit provided by State Street and the same unsecured uncommitted line of credit. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the higher of (1) the Federal Funds rate and (2) the overnight LIBOR (the Federal Funds rate prior to September 24, 2015) plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.16% (0.11% Prior to September 24, 2015) per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. Pursuant to federal income tax regulations applicable to regulated investment companies, the fund has elected to defer $122,870 of late year ordinary losses ((i) ordinary losses recognized during the period between January 1, 2015 and August 31, 2015, and (ii) specified ordinary and currency losses recognized during the period between November 1, 2014 and August 31, 2015), to its fiscal year ending August 31, 2016. 42 Global Financials Fund Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences from losses on wash sale transactions, from foreign currency gains and losses, from realized gains and losses on passive foreign investment companies, from unrealized gains and losses on passive foreign investment companies, from net operating loss, from a redesignation of taxable income, and from partnership income. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. At the close of the reporting period, the fund reclassified $165,846 to increase distributions in excess of net investment income, $54,975 to decrease paid-in-capital and $220,821 to increase accumulated net realized gain. Unrealized appreciation $2,327,247 Unrealized depreciation (768,320) Net unrealized appreciation 1,558,927 Undistributed long-term gain 507,813 Late year ordinary loss deferral (122,870) Cost for federal income tax purposes $13,995,521 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.780% of the first $5 billion, 0.580% of the next $50 billion, 0.730% of the next $5 billion, 0.560% of the next $50 billion, 0.680% of the next $10 billion, 0.550% of the next $100 billion and 0.630% of the next $10 billion, 0.545% of any excess thereafter. Putnam Management has contractually agreed, through December 30, 2016, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were reduced by $125,320 as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Global Financials Fund 43 Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing that included (1) a per account fee for each direct and underlying non-defined contribution account (“retail account”) of the fund and each of the other funds in its specified category, which was totaled and then allocated to each fund in the category based on its average daily net assets; (2) a specified rate of the fund’s assets attributable to defined contribution plan accounts; and (3) for the portion of the fund’s fiscal year beginning after January 1, 2015, a specified rate based on the average net assets in retail accounts. Putnam Investor Services has agreed that the aggregate investor servicing fees for each fund’s retail and defined contribution accounts will not exceed an annual rate of 0.320% of the fund’s average assets attributable to such accounts. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $11,933 ClassR 1,619 ClassB 1,777 ClassY 6,841 ClassC 2,197 Total ClassM 153 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $42 under the expense offset arrangements and by $76 under the brokerage/service arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $7, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $15,217 ClassM 583 ClassB 9,055 ClassR 4,150 ClassC 11,192 Total For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $10,069 and $7 from the sale of classA and classM shares, respectively, and received $689 and $14 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. 44 Global Financials Fund A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received no monies on classA and classM redemptions. Note 3: Purchases and sales of securities During the reporting period, the cost of purchases and the proceeds from sales, excluding short-term investments, were as follows: Cost of purchases Proceeds from sales Investments in securities (Long-term) $8,745,845 $4,787,897 U.S. government securities (Long-term) — — Total Written option transactions during the reporting period are summarized as follows: Written option Written option contract amounts premiums Written options outstanding at the beginning of the reporting period $— $— Options opened 2,217 377 Options exercised — — Options expired — — Options closed (2,217) (377) Written options outstanding at the end of the reporting period $— $— Note 4: Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 8/31/15 Year ended 8/31/14 ClassA Shares Amount Shares Amount Shares sold 305,850 $3,868,075 159,072 $2,378,552 Shares issued in connection with reinvestment of distributions 113,824 1,339,711 13,269 201,154 419,674 5,207,786 172,341 2,579,706 Shares repurchased (245,407) (2,977,393) (372,317) (5,574,559) Net increase (decrease) Year ended 8/31/15 Year ended 8/31/14 ClassB Shares Amount Shares Amount Shares sold 72,459 $945,280 22,842 $339,221 Shares issued in connection with reinvestment of distributions 18,542 214,157 1,718 25,824 91,001 1,159,437 24,560 365,045 Shares repurchased (46,804) (593,954) (24,618) (365,033) Net increase (decrease) Global Financials Fund 45 Year ended 8/31/15 Year ended 8/31/14 ClassC Shares Amount Shares Amount Shares sold 93,023 $1,134,882 25,323 $376,728 Shares issued in connection with reinvestment of distributions 20,167 230,711 9,446 140,940 113,190 1,365,593 34,769 517,668 Shares repurchased (19,774) (239,571) (264,183) (3,884,527) Net increase (decrease) Year ended 8/31/15 Year ended 8/31/14 ClassM Shares Amount Shares Amount Shares sold 740 $9,168 3,263 $49,893 Shares issued in connection with reinvestment of distributions 1,435 16,805 160 2,419 2,175 25,973 3,423 52,312 Shares repurchased (523) (7,086) (6,335) (96,615) Net increase (decrease) Year ended 8/31/15 Year ended 8/31/14 ClassR Shares Amount Shares Amount Shares sold 66,525 $810,020 19,863 $300,489 Shares issued in connection with reinvestment of distributions 9,516 111,053 1,410 21,257 76,041 921,073 21,273 321,746 Shares repurchased (47,357) (599,310) (14,160) (213,843) Net increase Year ended 8/31/15 Year ended 8/31/14 ClassY Shares Amount Shares Amount Shares sold 331,437 $4,171,292 113,029 $1,709,523 Shares issued in connection with reinvestment of distributions 54,390 641,260 14,775 224,428 385,827 4,812,552 127,804 1,933,951 Shares repurchased (142,391) (1,834,401) (261,767) (4,005,416) Net increase (decrease) At the close of the reporting period, the Putnam Global Sector Fund owned 10.0% of the outstanding shares of the fund. 46 Global Financials Fund Note 5: Affiliated transactions Transactions during the reporting period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Fair value at the Fair value at beginning of the end of the reporting Investment the reporting Name of affiliate period Purchase cost Sale proceeds income period Putnam Short Term Investment Fund* $57,979 $7,680,785 $7,233,111 $438 $505,653 Totals * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund concentrates a majority of its investments in the financials sector, which involves more risk than a fund that invests more broadly. Note 7: Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was as follows based on an average of the holdings at the end of each fiscal quarter: Purchased equity option contracts (contract amount) $—* Written equity option contracts (contract amount) (Note 3) $—* Forward currency contracts (contract amount) $5,900,000 Warrants (number of warrants) 17,000 * For the reporting period, there were no holdings at the end of each fiscal quarter and the transactions were considered minimal. The following is a summary of the fair value of derivative instruments as of the close of the reporting period: Fair value of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Fair value liabilities location Fair value Foreign exchange contracts Receivables $46,600 Payables $113,106 Investments, Receivables, Net Payables, Net assets — Unrealized assets — Unrealized Equity contracts appreciation 87,024 depreciation — Total Global Financials Fund 47 The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 Options contracts Total Foreign exchange contracts $— $(216,848) $(216,848) Equity contracts (1,095) — (1,095) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 Warrants contracts Total Foreign exchange contracts $— $(49,397) $(49,397) Equity contracts (43,936) — (43,936) Total Note 8: Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, if any, see Note 1. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Bank of America N.A. Barclays Bank PLC Citibank, N.A. Credit Suisse International Deutsche Bank AG HSBC Bank USA, National Association Royal Bank of Scotland PLC (The) State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: Forward currency contracts # $1,433 $1 $509 $27,329 $— $6,663 $4,315 $3,825 $995 $1,530 $46,600 Total Assets $1 $— Liabilities: Forward currency contracts # — 19,845 9,573 14,856 13,004 9,512 4,702 25,935 9,826 5,853 113,106 Total Liabilities $— Total Financial and Derivative Net Assets Total collateral received (pledged)† ## $— $— $— $— $— $— $— $— $— $— Net amount $1,433 $(19,844) $(9,064) $12,473 $(13,004) $(2,849) $(387) $(22,110) $(8,831) $(4,323) † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement (Note 1). ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. Federal tax information (Unaudited) Pursuant to §852 of the Internal Revenue Code, as amended, the fund hereby designates $597,659 as a capital gain dividend with respect to the taxable year ended August 31, 2015, or, if subsequently determined to be different, the net capital gain of such year. For the reporting period, total interest and dividend income from foreign countries were $149,949, or $0.11 per share (for all classes of shares). Taxes paid to foreign countries were $8,804, or $0.01 per share (for all classes of shares). The Form 1099 that will be mailed to you in January 2016 will show the tax status of all distributions paid to your account in calendar 2015. 48 Global Financials Fund Global Financials Fund 49 About the Trustees Independent Trustees 50 Global Financials Fund * Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund and Putnam Investments. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of August 31, 2015, there were 117 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. Global Financials Fund 51 Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Janet C. Smith (Born 1965) Executive Vice President, Principal Executive Vice President, Principal Accounting Officer, Officer, and Compliance Liaison and Assistant Treasurer Since 2004 Since 2007 Director of Fund Administration Services, Steven D. Krichmar (Born 1958) Putnam Investments and Putnam Management Vice President and Principal Financial Officer Since 2002 Susan G. Malloy (Born 1957) Chief of Operations, Putnam Investments and Vice President and Assistant Treasurer Putnam Management Since 2007 Director of Accounting & Control Services, Robert T. Burns (Born 1961) Putnam Investments and Putnam Management Vice President and Chief Legal Officer Since 2011 James P. Pappas (Born 1953) General Counsel, Putnam Investments, Putnam Vice President Management, and Putnam Retail Management Since 2004 Director of Trustee Relations, Robert R. Leveille (Born 1969) Putnam Investments and Putnam Management Vice President and Chief Compliance Officer Since 2007 Mark C. Trenchard (Born 1962) Chief Compliance Officer, Putnam Investments, Vice President and BSA Compliance Officer Putnam Management, and Putnam Retail Since 2002 Management Director of Operational Compliance, Putnam Investments and Putnam Michael J. Higgins (Born 1976) Retail Management Vice President, Treasurer, and Clerk Since 2010 Nancy E. Florek (Born 1957) Manager of Finance, Dunkin’ Brands (2008– Vice President, Director of Proxy Voting 2010); Senior Financial Analyst, Old Mutual Asset and Corporate Governance, Assistant Clerk, Management (2007–2008); Senior Financial and Associate Treasurer Analyst, Putnam Investments (1999–2007) Since 2000 The principal occupations of the officers for the past five years have been with the employers as shown above, although in some cases they have held different positions with such employers. The address of each officer is One Post Office Square, Boston, MA 02109. 52 Global Financials Fund Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Robert R. Leveille Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Liaquat Ahamed Chief Compliance Officer One Post Office Square Ravi Akhoury Boston, MA 02109 Barbara M. Baumann Michael J. Higgins Robert J. Darretta Vice President, Treasurer, Investment Sub-Manager Katinka Domotorffy and Clerk Putnam Investments Limited John A. Hill 57–59 St James’s Street Paul L. Joskow Janet C. Smith London, England SW1A 1LD Kenneth R. Leibler Vice President, Robert E. Patterson Principal Accounting Officer, Investment Sub-Advisor George Putnam, III and Assistant Treasurer The Putnam Advisory Robert L. Reynolds Company, LLC W. Thomas Stephens Susan G. Malloy One Post Office Square Vice President and Boston, MA 02109 Officers Assistant Treasurer Robert L. Reynolds Marketing Services President James P. Pappas Putnam Retail Management Vice President One Post Office Square Jonathan S. Horwitz Boston, MA 02109 Executive Vice President, Mark C. Trenchard Principal Executive Officer, and Vice President and Custodian Compliance Liaison BSA Compliance Officer State Street Bank and Trust Company Steven D. Krichmar Nancy E. Florek Vice President and Vice President, Director of Legal Counsel Principal Financial Officer Proxy Voting and Corporate Ropes & Gray LLP Governance, Assistant Clerk, Robert T. Burns and Associate Treasurer Independent Registered Vice President and Public Accounting Firm Chief Legal Officer KPMG LLP This report is for the information of shareholders of Putnam Global Financials Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. Item 3. Audit Committee Financial Expert: The Funds’ Audit, Compliance and Distributions Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit, Compliance and Distributions Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Darretta, Mr. Patterson, Mr. Hill, and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated, and the funds’ amended and restated agreement and Declaration of Trust provides, that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit, Compliance and Distribution Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees August 31, 2015	$41,907	$ — $4,500	$ — August 31, 2014	$40,879	$ — $4,390	$ — For the fiscal years ended August 31, 2015 and August 31, 2014, the fund’s independent auditor billed aggregate non-audit fees in the amounts of $4,500 and $4,390 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund’s last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund’s last two fiscal years for services traditionally performed by the fund’s auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund’s last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. Pre-Approval Policies of the Audit, Compliance and Distributions Committee. The Audit, Compliance and Distributions Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds’ independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit, Compliance and Distributions Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds’ independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund’s independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
